Citation Nr: 0906491	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-17 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Wichita, Kansas.  The veteran testified 
before the undersigned in November 2007; a transcript of that 
hearing is associated with the claims folder.  The issue 
before the Board today was remanded in July 2008 for further 
procedural development.  As discussed below, the Board finds 
that there was substantial compliance with its remand; thus, 
the Board may proceed with a decision at this time.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent and credible evidence fails to demonstrate that 
the Veteran's currently manifested tinnitus is related to his 
military service, including any in-service noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A December 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in December 2005 and March 2006 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, the December 2005 letter 
advised the Veteran what information and evidence was needed 
to substantiate the claim decided herein.  This letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Finally, the March 2006 letter notified 
the veteran of the evidence and information necessary to 
establish a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

Both the December 2005 and March 2006 letters were sent to 
the Veteran prior to September 2006 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2008).  In this regard, the 
Veteran's service treatment records are associated with the 
claims folder, as well as all relevant VA and non-VA 
treatment records.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

The Board remanded this appeal in July 2008 for the purpose 
of obtaining a VA examination and opinion regarding the 
etiology of the Veteran's claimed tinnitus.  The claims file 
reflects that such examination and opinion were obtained.  
Nevertheless, the Veteran's accredited representative asserts 
that a remand is necessary to obtain an "expert opinion" 
regarding the etiology of the Veteran's tinnitus from a 
"board-certified otolaryngologist."  See Informal Hearing 
Presentation dated January 30, 2009.  

The Board has carefully reviewed the September 2008 VA 
examination report, and while acknowledging the above 
request, finds this examination to be adequate for rating 
purposes.  In this regard, the examiner reviewed the entire 
claims file in conjunction with the examination; the 
examination report contains an etiological opinion which 
reflects consideration of all lay and medical evidence of 
record.  Finally, the September 2008 examination was 
conducted by an audiologist.  The Veteran's accredited 
representative has provided no competent reason why an 
opinion by an audiologist is insufficient or inadequate.  
Thus, absent any other indication that the September 2008 
examination was inadequate, the Board finds that there was 
substantial compliance with its July 2008 remand directives.  
See Stegall, supra.  Thus, a remand for another examination 
and opinion is unwarranted and unnecessary.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Veteran asserts that he is entitled to service connection 
for tinnitus as such disability had its onset during active 
duty and is the result of exposure to noise during service.  
Specifically, the Veteran testified that he worked in the 
engine shop repairing helicopter engines during service.  
Following repairs, the engines were tested in a closed 
environment without hearing protection.  

Initially, the Board observes that the Veteran's DD Form 214 
indicates that his military occupational specialty (MOS) 
during service was aircraft powertrain repair.  Moreover, 
there is nothing of record to suggest that the Veteran's lay 
statements regarding in-service noise exposure are not 
credible.  In a case where a veteran is seeking service 
connection for any disability, due consideration must be 
given to the places, types, and circumstances of the 
veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  The 
Veteran's history of in-service acoustic trauma is therefore 
credible.  

However, injury during service does not, by itself, warrant 
service connection.  Rather, there must be competent evidence 
that the veteran has a current disability that was incurred 
in service.  38 C.F.R. § 3.303.  In the present case, the 
Veteran's service treatment records are negative for any 
reference to complaints of tinnitus.  The first documented 
evidence of a diagnosis of tinnitus is his December 2005 
claim for compensation.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (a veteran competent to testify as to 
the presence of tinnitus).  Thus, the critical question in 
the present case turns upon whether the Veteran's currently 
manifested tinnitus is etiologically related to his active 
duty service.  This may be shown either through continuity of 
symptomatology since service or through competent evidence of 
a nexus between his current complaints and service.  
38 C.F.R. § 3.303.

According to the Veteran's lay statements throughout this 
appeal, tinnitus began in 1965 and has continued ever since.  
The Court has determined that, particularly with respect to 
claims for tinnitus, a veteran is competent to present 
evidence of a diagnosis and continuity of symptomatology. 
 See Charles, 16 Vet. App. at 374-75.  Therefore, the 
Veteran's statements that tinnitus began during service and 
has continued ever since is competent evidence tending to 
show chronicity and continuity.  The Veteran's statements, 
however, remain subject to a Board analysis of credibility. 
 See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  For the 
reasons discussed below, the Board finds the Veteran's 
assertions regarding chronicity and continuity of 
symptomatology of tinnitus since his service are not 
credible.  

Initially, the Veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b). 
 Specifically, there is no contemporaneous medical evidence 
of record prior to his claim for compensation which reflects 
in-service and post-service complaints of tinnitus.  Such 
evidence tends to weigh against the credibility of the 
veteran.  However, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit), in Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006), held that lay evidence cannot be deemed 
not credible "merely because it is unaccompanied by 
contemporaneous medical evidence."  As such, the Board must 
cite additional reasons for concluding that the Veteran's 
statements regarding the onset and chronicity of his tinnitus 
lack credibility.  

Perhaps most notable is the fact that the record contains 
conflicting statements made by the Veteran regarding the 
onset and history of his current tinnitus.  In this regard, 
the Veteran has asserted throughout this appeal that he has 
experienced tinnitus on a constant basis since service.  
However, the Veteran was examined by a private audiologist in 
September 2004 and expressly denied any complaints of 
tinnitus.  See Libel Hearing Center Report dated September 
14, 2004.  Additionally, the Veteran was evaluated at VA on 
the date he completed his claim for compensation, yet there 
is no mention of any tinnitus or ringing in his ears.  See VA 
Nurse Practitioner Clinical Record dated December 20, 2005.  
Rather, the Veteran only mentions hearing loss as a current 
medical problem.  

In addition to the above inconsistencies in the record, the 
Board notes, as discussed herein, neither the Veteran's July 
1965 service separation examination report, nor any post-
service evidence, shows any indication of a diagnosis of 
tinnitus until 2005, which is forty years after the Veteran's 
active duty service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  

Moreover, with regard to the decades-long evidentiary gap in 
this case between the Veteran's military service and the 
earliest evidence of tinnitus, the Board observes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence). 
 Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings of tinnitus for decades 
after the period of active duty is itself evidence which 
tends to show that tinnitus did not have its onset in service 
or for many years thereafter.  See also Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability). 

The Board is sympathetic to the Veteran's own lay assertions 
that he has had tinnitus since service.  However, with 
consideration of the multiple inconsistent statements and the 
decades long evidentiary gap with no claim for compensation, 
the Board can find no plausible reason to afford any 
probative value to his contentions that he has had constant 
tinnitus since his active duty service.  As such, service 
connection cannot be granted on the basis of chronicity and 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  

With no competent evidence of tinnitus during service, the 
Board must therefore consider whether there is competent 
evidence that his currently manifested disability is related 
to service, including acoustic trauma.  The Veteran is not 
competent to provide evidence regarding the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board is forced to rely on the competent 
medical evidence of record.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (the Board is not free to substitute its 
own judgment for that of an expert).

With regard to any evidence of a relationship between the 
Veteran's current tinnitus and military acoustic trauma, the 
record contains a September 2008 VA examination report.  The 
examiner noted the Veteran's in-service noise exposure as a 
helicopter mechanic, as well as the Veteran's reported 
history of tinnitus since service.  In addition, the examiner 
described the medical evidence of record, including the lack 
of evidence of complaints of tinnitus during service.  
Following a review of the claims file, an interview with the 
Veteran, and an examination, the examiner stated that it was 
her medical opinion that the Veteran's current tinnitus is 
less likely as not due to service, including in-service 
acoustic trauma.  While acknowledging the Veteran's in-
service noise exposure and the objective medical evidence of 
a decrease in left ear hearing during service, the examiner 
indicated that the Veteran's denial of any tinnitus in 2004 
and a lack of evidence of complaints until making his claim 
for compensation forty years after service separation led her 
to provide a negative etiological opinion.  In light of the 
thoroughness of the September 2008 examination and review, 
the Board will afford significant probative value to the 
opinion contained therein as to the issue of whether the 
Veteran's tinnitus is related to military noise exposure.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); Nieves-
Rodriguez v. Peake, No. 06-0312 (U.S. Vet. App. Dec. 1, 
2008).

In the absence of any other competent medical evidence 
regarding the etiology of the Veteran's tinnitus, the 
preponderance of the competent medical evidence is against 
finding a relationship between the Veteran's currently 
diagnosed tinnitus and any military acoustic trauma.  
Although the Veteran has presented competent evidence of 
chronicity and continuity of symptomatology since service, 
the Board finds conflicting statements of record and 
contemporaneous evidence from the Veteran's military service 
which reveal no tinnitus on separation to be far more 
persuasive than the Veteran's own recent assertions to the 
effect that he had tinnitus in service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  Such records are more reliable, in the Board's 
view, than the Veteran's unsupported assertion of events now 
four decades past.  

In sum, the competent and credible evidence of record, 
particularly the Veteran's service treatment records and the 
September 2008 VA medical opinion preponderates against a 
finding that the Veteran has tinnitus related to service or 
any incident thereof, and accordingly service connection for 
this disability must be denied.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. § 3.303.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


